Citation Nr: 0737204	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-00 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
right knee disability, currently evaluated at 40 percent.

2.  Entitlement to an increased disability evaluation for a 
left knee disability, currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The veteran had active service from November 1987 to December 
1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) in July 2006 on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
an increased rating for the veteran's left and right knee 
disabilities, rated at 10 percent.

The Board remanded the claim to the Appeals Management Center 
(AMC), in Washington, DC for additional development.  In 
April 2007, AMC issued a rating decision that granted an 
increased rating of 50 percent and 40 percent for the 
veteran's left and right knee disabilities, respectively.  
The case is now before the Board for final appellate 
consideration.

The Board notes that the AMC awarded service connection for 
degenerative joint disease in both ankles, and that the right 
and left ankle disability is not before the Board at this 
time.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition on 
the veteran's appeal.

2.  The veteran's right knee has a reported range of motion 
in flexion at 108 degrees and extension at minus 38 degrees, 
38 degrees being the fixed flexion deformity for a 38-degree 
inability to straighten out the leg to full extension of 0 
degrees.

3.  The veteran's left knee has a reported range of motion in 
flexion at 106 degrees and extension at minus 46 degrees, 46 
degrees being the fixed flexion deformity for a 46-degree 
inability to straighten out the leg to full extension of 0 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a right knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 
5261 (2007).

2.  The criteria for an evaluation in excess of 50 percent 
for a left knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The Board has considered all the evidence of record, but has 
reported only the most probative evidence regarding the 
current degree of impairment, which consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where an increase 
in an existing disability rating based upon established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  Id.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.  

The RO and AMC rated the veteran's right and left knee 
disabilities under Diagnostic Code (DC) 5261, for limitation 
of extension of the leg.  This code provides for a 40 percent 
evaluation for limitation of motion of the leg when extension 
is limited to 30 degrees, and a 50 percent evaluation when 
extension is limited to 45 degrees.  Where a diagnostic code, 
such as 5261, provides a compensable rating for limitation of 
motion of a major joint, that compensable rating contemplates 
the functional loss resulting from pain on undertaking 
motion.  DeLuca v. Brown, 8 Vet.App. 202, 205 (Vet.App. 
1995).

In February 2007, the veteran was afforded a VA examination.  
The examiner reviewed the claims file and remand from the 
Board.  During the exam, the veteran stated he suffers severe 
chronic pain in both knees almost all the time, and 
experiences flare-ups of pain.  He admitted to having 
significant weakness and stiffness in both knees, as well as 
occasional swelling, heat, and redness.  He also reported 
instability or giving way symptoms but no locking in either 
knee.  The examiner noted he was positive for fatigability 
and lack of endurance.

The examiner noted that the veteran takes pain medications, 
but that they do not completely alleviate the pain.  He also 
noted that the veteran has daily flare-ups of joint disease 
in both knees, lasting 1-2 hours and rating a 10/10 for 
aching and throbbing.  The precipitating factors are cold or 
damp conditions, or overuse.

The veteran currently serves as a prison guard for the 
Department of Corrections in Florida, which requires walking, 
climbing stairs, and limited running.  His coworkers help him 
when he is in pain, but he still has to work with severe 
pain.  He develops pain in less than 10 minutes when 
standing, he cannot rise from a seated position without 
severe pain and instability of the knees, and he is unable to 
support or "backup" his coworkers in fights or unruly 
situations.  He is unable to participate in hand-to-hand 
combat maneuvers, and is singled out during trainings because 
of his knees.

The veteran limits his walking as much as possible, uses a 
cane, and wears bilateral knee braces and ankle braces 
proscribed and provided by VA when walking.  He indicated 
that he is embarrassed because he looks abnormal walking 
around with knee braces on and wearing short pants in the 
summertime.

For range of motion, the examiner notes that flexion equals 0 
to 140 degrees and extension is 0 degrees with full 
extension.  During the exam, the veteran simulated what a 
flare-up would look like in both knees.  The measurements 
showed flexion in the right knee at 108 degrees, and 106 
degrees in the left knee.  Extension was measured at - 38 
degrees in the right knee, and - 46 degrees in the left knee, 
all assuming the veteran was experiencing a flare-up.  The 
examiner noted that the -38 degrees and - 46 degrees are 
meant to indicate that the veteran has a fixed flexion 
deformity of 38 or 46 degrees where he cannot straighten out 
the leg to a full extension of 0 degrees.

Actual, pre-exercise, right knee flexion measured 8-125 
degrees actively and passively, with pain.  Left knee flexion 
measured 34-122 degrees actively and passively, with the 
veteran stopping secondary to pain.  Extension of the right 
knee measured - 8 degrees and the left knee measured at - 24, 
with the veteran stopping secondary to pain.  

After five repetitions of flexion/extension in both knees, 
flexion of the right knee measured 118 degrees, which was a 
loss of 7 degrees compared to pre-exercise measurements, and 
flexion of the left knee measured 108 degrees, which was a 
loss of 14 degrees compared to pre-exercise measurements.  
For extension, the right knee measured -30 degrees, which was 
a loss of 22 degrees, and the left knee measured - 45 
degrees, for a loss of 21 degrees compared to pre-exercise 
measurements.  The veteran indicated that the major factor 
impairing both knees after exercise was pain, as well as 
weakness, fatigue and lack of endurance.

The examiner also measured the veteran's thighs and noted 
that the right thigh measured 48 cm. while the left measured 
50 cm.  Both calves measured 44 cm.  The veteran also 
exhibited mild out-tracking of the patella groove on 
maneuvers and a bilateral 10 to 15 degree valgus deformity.

The examiner noted that while taking the measurements the 
veteran's legs were shaking and quivering; his quadriceps 
muscles had palpable muscle spasms bilaterally during 
maneuvers; his eyes were tightly closed, indicating pain at 
times; and there was a loud popping in the right ankle.

The examiner diagnosed the veteran with bilateral 
chondromalacia patellae with severe restriction of both 
extension as well as flexion in both knees.  The flexion 
deformities are mild to moderate but the extension 
deformities are troublesome, especially in the left knee 
because the loss of extension at rest could cause significant 
symptoms of "letting go" unexpectedly, causing falls or 
strained or injured knees.  The loss of extension in the 
right knee is leading to further injury because of the 
likelihood that the leg brace is causing loss of tone in the 
knee.  The veteran has been noted to have a loss of muscle 
mass in the right thigh.

In the opinion, the examiner stated that the veteran has the 
knees and ankles of a 90 year-old person instead of a 38 year 
old.  The veteran has markedly weakened knee function in both 
knees.  The examiner further indicated that the veteran 
should not be working as a corrections officer due to the 
likelihood that he would be unable to respond to situations 
as required.  Further, if he tries to respond, he could 
severely and permanently injure his knees and ankles.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings maybe assigned for limitation of flexion and 
limitation of extension of the same knee.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2004); 38 C.F.R.         
§ 4.71a, Diagnostic Code (DC) 5260 and 5261.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with the injury to the leg.  Id.  In this 
case, the veteran was not rated under DC 5260, which provides 
a compensable rating starting with a limitation of flexion at 
45 degrees or less.  The February 2007 VA exam shows that the 
veteran's right and left knee flexion was limited to 118 and 
108 degrees, respectively.  Since the limitation of flexion 
in either leg was not limited to 45 degrees or less, the 
veteran would not be entitled to a compensable rating under 
DC 5260.

The Board also considered DC 5256, ankylosis of the knee.  
Inasmuch as the veteran does not have ankylosis, evaluation 
under the provision of DC 5256 is not warranted at this time.

A separate compensable rating may be assigned where the 
veteran has both limitation of motion and instability of the 
knee joint.  The veteran indicated that he suffered 
instability; however, there is no objective evidence of 
instability of either knee joint.  During the VA exam, the 
examiner noted that the veteran wears knee braces and that 
his knees have given way.  Upon testing the tendons and 
ligaments, the examiner noted negative anterior and posterior 
drawer signs, and negative medial and lateral collateral 
ligament testing.  No indication of instability was noted by 
the examiner.  Thus, a separate rating for instability of the 
knee joint is not warranted.  See VAOPGCPREC 23-97 (July 1, 
1997).

The Board recognizes that the veteran has claimed constant 
pain, flare-ups weakness, stiffness and swelling of the 
knees, as well as fatiguability and lack of endurance.  
However, the Board finds that the veteran's current 40 and 50 
percent evaluations for the right and left knees, 
respectively, contemplate the effects of pain reasonably 
shown to be due to his service-connected bilateral knee 
disabilities.  There is no indication that pain has caused 
functional loss of the knees greater than that already 
contemplated by the current evaluations.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, supra.

It appears that the veteran's right leg extension, post-
exercise, is limited by 30 degrees, and the left leg 
extension, post-exercise, is limited by 45 degrees, the Board 
finds that the medical evidence simply does not support the 
veteran's claim for a disability rating greater than 40 
percent for the right knee, and 50 percent for the left knee, 
two very high evaluations for his bilateral knee disorder.  

It is not clear that the veteran himself is dissatisfied with 
the current new evaluations (clearly based on the development 
requested by the Board).  In any event, the Board finds no 
basis to grant more compensation for these disorders.  Hence, 
the appeal for more than the RO has awarded is denied.

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case). Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

The Board does not find evidence that the veteran's disorder 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was not satisfied prior to the 
initial RO decision, as the veteran was not provided 
appropriate notice regarding how a disability rating and 
effective date would be assigned should the claim be granted; 
therefore, the Board remanded the case, in part, to rectify 
the notice deficiency.  The VCAA was satisfied by way of a 
letter sent to the veteran on August 9, 2006 that fully 
addressed all four notice elements as well as the disability 
rating and effective dates.  The letter informed the veteran 
of what evidence was required to substantiate his claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AMC.  The case was 
readjudicated by the AMC in April 2007.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All VA treatment records, including 
those from Daytona Beach, and private medical records have 
been obtained.  The veteran was afforded a VA medical 
examination in February 2007.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Entitlement to a disability rating greater than 40 percent 
for the right knee disability is denied.

Entitlement to a disability rating greater than 50 percent 
for the left knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


